688 N.W.2d 280 (2004)
471 Mich. 891
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Tyrone Carnell DAVIS, Defendant-Appellant.
Docket No. 126269. COA No. 253321
Supreme Court of Michigan.
October 8, 2004.
On order of the Court, the application for leave to appeal the April 12, 2004 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the Court of Appeals order and REMAND this case to the Ingham Circuit Court for resentencing, as the court failed to articulate on the record a substantial and compelling reason for departing from the sentencing guidelines range. On remand, the court shall sentence defendant within the sentencing guidelines range, or articulate *281 on the record a substantial and compelling reason for departing from the sentencing guidelines range in accordance with People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003).
YOUNG, J., concurs and states as follows:
I concur in the majority's decision to vacate the Court of Appeals order and remand this case to the Ingham Circuit Court for resentencing under People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003). The trial court did not articulate a basis for departure that satisfies the standards set forth in Babcock. But as is the case in People v. Davis, 471 Mich. 891, 687 N.W.2d 597 (2004) the record in this matter includes substantial and compelling reasons to depart from the sentencing guidelines upon remand. In particular, departure may be justified because the sentencing guidelines give insufficient weight to the fact that defendant sexually assaulted his eleven-year-old cousin on multiple occasions.
CORRIGAN, C.J., joins in the statement of YOUNG, J.
MICHAEL F. CAVANAGH, J., would deny leave to appeal.
WEAVER, J., would deny leave to appeal for lack of merit in the grounds presented.